FOR IMMEDIATE RELEASE NOVEMBER 23, 2009 PHONE: 609-561-9000 IR: STEPHEN CLARK x4260 e-mail: sclark@sjindustries.com PR: JOANNE BRIGANDI x4240 e-mail: jbrigandi@sjindustries.com SOUTH JERSEY INDUSTRIES RAISES DIVIDEND 11% FOLSOM, NJ – South Jersey Industries (NYSE:SJI) announced today that its board of directors voted to increase the company’s regular quarterly dividend from $0.2975 to $0.33 per share. The increase equates to an annualized dividend of $1.32, a $0.13 per share increase over the previous level. This marks the 11th year in a row that SJI has increased its dividend. “Our performance in a difficult economic environment in 2009, coupled with very attractive growth opportunities ahead of us, supported this significant dividend increase,” stated Edward J. Graham, SJI chairman, president and CEO. “SJI’s board approved the 11% hike, well above the base growth level of 6% to 7% per year cited in its dividend policy, to emphasize its confidence in SJI’s future,” continued Graham. Since the end of 2005, SJI has raised its annual dividend by $0.42 per share, an increase of 47%. Factors that the board considers when setting the dividend include future earnings expectations, payout ratio, and dividend yield relative to those at peer companies as well as returns available on other income-oriented investments. SJI recognizes that dividends are an important income source for many of our shareholders, and remains committed to providing a secure, growing dividend. The dividend is payable December 29, 2009 to shareholders of record at the close of business December 10, 2009. SJI has paid dividends for 58 consecutive years. - MORE - SJI Dividend Increase Add 1 Forward-Looking Statement This news release contains forward-looking statements. All statements other than statements of historical fact included in this press release should be considered forward-looking statements made in good faith by the Company and are intended to qualify for the safe harbor from liability established by the Private Securities Litigation
